FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                      UNITED STATES COURT OF APPEALS March 30, 2021
                                                                Christopher M. Wolpert
                                    TENTH CIRCUIT                   Clerk of Court



 LISA CALDERÓN,

          Plaintiff - Appellant,

 v.                                                     No. 19-1388
                                            (D.C. No. 1:18-CV-00756-PAB-MEH)
 CITY AND COUNTY OF DENVER;                              (D. Colo.)
 MICHAEL HANCOCK; PATRICK
 FIRMAN; JESS VIGIL; ANDREA
 ALBO,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before MATHESON, BRISCOE, and MURPHY, Circuit Judges.



                                   I. INTRODUCTION

      For nearly a decade, Lisa Calderón served as Executive Director of the

Community Reentry Program (“CRP”). During that time, CRP administered the

Transition from Jail to Community Program (“TJCP”), a program created by the



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
City and County of Denver (“Denver”) to provide transitional services to adult

Denver residents released from the Denver County Jail and Downtown Detention

Center. CRP was chosen to administer the TJCP in 2007 and this arrangement

was renewed on an annual basis until March of 2018. Denver then chose a

coalition of organizations to replace CRP as administrator of the TJCP. Calderón

brought a 42 U.S.C. § 1983 suit against Denver and several Denver officials

(referred to collectively as Denver), claiming the decision to displace CRP as

administrator of the TJCP violated her First and Fourteenth Amendment rights.

      The district court dismissed Calderón’s complaint, concluding she lacked

prudential standing because her claims were derivative of claims belonging to

CRP and/or CRP’s fiscal agent, the Colorado Nonprofit Development Center

(“CNDC”). Calderón appeals, asserting the district court erred in concluding she

lacks prudential standing to bring her constitutional claims against Denver. She

further asserts, although recognizing that she did not directly and clearly raise the

issue below, the issue of prudential standing is not implicated in this case because

(1) CRP was not a distinct entity, such as a corporation, but instead merely the

vehicle by which Denver contracted with her to administer the TJCP and

(2) CNDC had no interest in the contract because it was simply a fiscal agent used

by Denver to disburse funds to CRP.




                                         -2-
      This court concludes it is unnecessary to address the difficult and complex

issue of prudential standing because Calderón’s complaint plausibly alleges she is

the contractor and, thus, her claims are not derivative of claims belonging to CRP

or CNDC. 1 This court exercises its discretion to resolve Calderón’s appeal on this

ground, even though it was not clearly and directly raised below. Whether

Calderón’s complaint states a plausible claim that the contract at issue belongs to

her is a question of law. Furthermore, this court’s strong institutional interest in

avoiding the unnecessary resolution of hypothetical and entirely abstract issues of

constitutional magnitude strongly outweighs any countervailing interests against

addressing an issue raised for the first time on appeal. Accordingly, exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we reverse the district court’s order of

dismissal and remand the matter to the district court for further proceedings.




      1
        In response to Denver’s motion to dismiss, Calderón filed a declaration
under oath, elaborating on factual matters alleged in her Complaint. Denver
responded, but did not challenge the factual testimony in the declaration. Instead,
it asserted those facts did not establish Calderon was a city employee, a matter
that is likely impertinent and, at best, peripheral. For purposes of addressing
Calderón’s claim she was a Denver employee, the district court refused to
consider the material set out in her declaration. Dist. Ct. Order at 18. Notably,
however, there is no hint of an employment relationship between Denver and
Calderón in Calderón’s complaint. See id. As noted below, however, Calderón’s
complaint does plausibly allege her claims are not derivative of claims belonging
to either CRP or CNDC because she was a direct Denver contractor. In that
limited regard, the uncontested allegations in her declaration are highly relevant
to the resolution of this appeal.

                                         -3-
                                II. BACKGROUND

A. Legal Background

      “Article III of the Constitution confines the judicial power of federal courts

to deciding actual ‘Cases’ or ‘Controversies.’” Hollingsworth v. Perry, 570 U.S.

693, 704 (2013). “One essential aspect of this requirement,” and the only one at

issue in this appeal, “is that any person invoking the power of a federal court

must demonstrate standing to do so.” Id. “[T]he question of standing is whether

the litigant is entitled to have the court decide the merits of the dispute or of

particular issues. This inquiry involves both constitutional limitations on federal-

court jurisdiction and prudential limitations on its exercise.” Warth v. Seldin, 422

U.S. 490, 498 (1975). “In both dimensions it is founded in concern about the

proper—and properly limited—role of the courts in a democratic society.” Id.

      “In its constitutional dimension, standing imports justiciability: whether the

plaintiff has made out a case or controversy between himself and the defendant

within the meaning of Art. III.” Id. (quotation omitted). “As an aspect of

justiciability, the standing question is whether the plaintiff has alleged such a

personal stake in the outcome of the controversy as to warrant his invocation of

federal-court jurisdiction and to justify exercise of the court’s remedial powers on

his behalf.” Id. at 498–99 (quotation omitted). “To establish Article III standing,

a plaintiff must show (1) an injury in fact, (2) a sufficient causal connection


                                          -4-
between the injury and the conduct complained of, and (3) a likelihood that the

injury will be redressed by a favorable decision.” Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 157–58 (2014) (quotations and alteration omitted). As

was true before the district court, Denver does not dispute on appeal that

Calderón has Article III standing to bring her constitutional claims. Nor can this

court conceive of any reason to conclude Calderón lacks constitutional standing.

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 340 (2006) (noting that a federal

court has “an obligation” in every case to “assure [itself] of litigants’ standing

under Article III” (quotation omitted)).

      Prudential standing, in contrast, represents “judicially self-imposed limits

on the exercise of federal jurisdiction.” Hill v. Warsewa, 947 F.3d 1305, 1309

(10th Cir. 2020) (quotation omitted). “Under the prudential standing doctrine, a

party may not rest its claims on the rights of third parties where it cannot assert a

valid right to relief of its own.” Id. at 1309–10 (quotations omitted). 2


      2
        As noted at some length in Hill v. Warsewa, the doctrine of prudential
standing has recently undergone significant evolution. 947 F.3d 1305, 1308–09
(10th Cir. 2020). “Traditionally, the doctrine encompassed three broad principles:
‘[1] the general prohibition on a litigant’s raising another person’s legal rights,
[2] the rule barring adjudication of generalized grievances more appropriately
addressed in the representative branches, and [3] the requirement that a plaintiff’s
complaint fall within the zone of interests protected by the law invoked.’” Id. at
1309 (quoting Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S.
118, 126 (2014)). In Lexmark, however, the “Court concluded that the zone of
interests test is not prudential in origin and is indeed not a standing inquiry at all,
                                                                         (continued...)

                                           -5-
“Accordingly, a party may suffer a cognizable injury but still not possess a right

to relief. Injury to a party’s interest for the purposes of constitutional standing

does not automatically confer prudential standing.” Id. at 1310 (quotations,

citation, and alteration omitted). The third-party standing rule is based on the

assumption that “the party with the right has the appropriate incentive to

challenge (or not challenge) governmental action and to do so with the necessary

zeal and appropriate presentation.” Kowalski v. Tesmer, 543 U.S. 125, 129

(2004). Additionally, “[i]t represents a healthy concern that if the claim is

brought by someone other than one at whom the constitutional protection is

aimed, the courts might be called upon to decide abstract questions of wide public

significance even though other governmental institutions may be more competent

to address the questions and even though judicial intervention may be unnecessary

to protect individual rights.” Id. (citations and quotations omitted).




      2
        (...continued)
while the generalized grievance test is properly part of the Article III
constitutional standing inquiry.” Hill, 947 F.3d at 1309. Lexmark, however, left
the third-party standing rule’s “proper place in the standing firmament [to] await
another day.” 572 U.S. at 127 n.3. Hill held that this court will “continue to
analyze third party standing as an element of prudential standing and apply our
pre-Lexmark decisions bearing on that analysis.” 947 F.3d at 1309. Notably, the
third-party standing rule is the only aspect of prudential standing at issue in this
case.

                                          -6-
B. Factual Background 3

      In 2007, Denver created the TJCP to provide services for adult inmates

transitioning from jail to the community. Calderón, a “Latina/African-American

female,” was a member of the committee that created the TJCP. Calderón was

also co-chair of the Colorado Latino Forum (the “Forum”), “an organization

dedicated to increasing the political, social, educational[,] and economic strength

of Latinas and Latinos.” Appellant’s App. at 11. Denver designated CRP with

community collaborators as the organization that would carry out the TJCP.

Denver contracted with CRP through CRP’s financial agent. From its inception in

2007 until December 2017, CRP administered the TJCP under a series of one-year

contracts that were renewed automatically, with the exception of 2011 when

Denver issued a Request for Proposal (“Request”) for the TJCP. During this

entire time-frame, Calderón led the TJCP as CRP’s Executive Director.

      In the summer of 2017, Calderón spoke publicly and to Denver Mayor

Michael Hancock, privately, about possible race discrimination in the sheriff’s

department and the management of the city jail. In particular, on June 15, 2017,

Calderón spoke about these issues as part of a press release from the Colorado




      3
      This factual recitation is drawn from Calderón’s complaint, as well as the
TJCP contracts attached to Denver’s motion to dismiss. See infra n.8.

                                        -7-
Latino Forum and other groups. 4 Calderón also raised many of these issues in a

private meeting with Hancock on August 14, 2017. In June 2017, officials in

various city offices, including the Mayor’s office, City Attorney’s office,

Department of Safety, and Sheriff’s Department, discussed “terminating Calderón

and CRP’s contract” to administer the TJCP. Jess Vigil, who was at all relevant

times Denver’s Deputy Manager of Public Safety, spoke to other officials

numerous times about “terminating the CRP contract because of Calderón’s

activism and criticism of [Denver] officials.” Appellant’s App. at 15. Vigil

stated “that Calderón deserved to lose the contract and . . . had brought the

termination of the CRP contract on herself.” Id. During a meeting on August 14,



      4
        According to Calderón’s complaint, her speech on June 15, 2007, related
to the following issues:

      (i) discrimination against African Americans in the Sheriff
      Department, including the Sheriff’s reorganization of the Sheriff
      Department to exclude African Americans and Latinos from
      executive leadership; (ii) conditions at and management of the City’s
      jail by the Sheriff Department, including but not limited to Sheriff
      Patrick Firman’s ongoing leadership failures to adequately address
      jail overcrowding and rising assaults; and (iii) necessary changes in
      the management of jails, including diversifying [the Department’s]
      executive leadership team to culturally reflect the staff and inmate
      population, increasing community engagement, addressing deputy
      fatigue to reduce excessive force incidents, reducing the jail
      population and rising assaults, creating more humane conditions for
      inmates by expanding mental health, medical, educational and reentry
      services, and enacting proportional discipline practices.


                                         -8-
2017, Hancock stated “he was ‘personally offended’ and ‘stung’ by [Calderón’s]

criticisms of his and [another executive staffer’s] treatment of African American

staff.” Id.

      In July 2017, after six years of automatically renewing CRP’s contract to

administer the TJCP, Denver issued a formal Request for Proposal (the

“Request”) for the TJCP. According to Calderón, it did so despite the fact there

“were no issues with Calderón[’s] and CRP’s performance under” the contract to

administer the TJCP. Id. at 14. She alleges Denver officials “set up a sham and

pre-determined process for issuing and processing” the Request for the TJCP. Id.

at 16. For example, Calderón was not included on the distribution list for the

Request and employees of the Sheriff’s Department actively recruited

organizations other than CRP to participate in the bidding process. Furthermore,

the initial committee considering applications submitted pursuant to the Request

included board members of organizations applying for the contract to administer

the TJCP. Calderón alleges the President of the Denver City Council and an

employee of Denver Human Services told relevant Denver decision makers 5 “that


      5
       The process for reviewing applications for a Denver contract such as the
contract to administer the TJCP involves four steps. First, the Crime Prevention
and Control Commission reviews the applications and makes recommendations to
the Executive Director of Denver Human Services. Second, the Executive
Director reviews and rubberstamps the recommendation to the Mayor. Third, the
Mayor selects the contractor and sends a proposed ordinance to the City Council.
                                                                     (continued...)

                                        -9-
CRP had failed in its performance of the [TJCP] contract, a fact that was not true

in any respect.” Id. at 17–18. After learning about the Request from a Denver

employee, Calderón applied on behalf of CRP and its fiscal agent, for renewal of

the contract to administer the TJCP. Calderón was the only woman to respond to

the Request.

      On October 18, 2017, the review committee recommended that a coalition

of organizations be awarded the contract to administer the TJCP. Calderón

warned Denver officials that the recommended organizations had a pattern and

practice of being hostile toward women. For that reason, Calderón told the

officials that requiring CRP’s all-female staff to collaborate with those

organizations during the transition would put CRP staff members at risk of harm.

According to Calderón, Denver officials sought to discredit her by spreading the

false and malicious rumor that she had spoken out about the demotion of an

African American Sheriff Division Chief because she was having an affair with

him. Denver City Council members Debbie Ortega and Rafael Espinoza

expressed concerns about the Request process. Ortega questioned whether the

contract to administer the TJCP needed to be put out for bid and noted the



      5
         (...continued)
Finally, the Denver City Council votes to accept the proposed ordinance, with
little review or question. The mayor is the final decision maker in the contracting
process.

                                        -10-
contract was being treated differently from another contract that had been in place

since 2003. Espinoza stated that Denver’s “advancement of the contract did not

‘pass the smell test’” and indicated that putting the contract up for bid would be a

good way to retaliate against Calderón. Id. at 18–19. Nevertheless, following

approval of the committee’s recommendation by Denver’s Human Services

Director and Hancock, the contract to administer the TJCP was formally awarded

to the recommended coalition of organizations on March 19, 2018.

C. Procedural Background

      Shortly after Denver declined to renew CRP’s contract to administer the

TJCP, Calderón initiated this 42 U.S.C. § 1983 civil rights suit. She alleged

Denver’s actions surrounding the process of awarding the 2018 contract to

administer the TJCP deprived her of her First Amendment right to be free from

speech-based retaliation and her Fourteenth Amendment equal protection and due

process rights to be free from sex-based discrimination. Calderón asserted she

“suffered economic losses from [Denver’s] refusal to renew the CRP’s contract to

provide transition from jail to community services, including but not limited to

lost wages and benefits and lost reputation, as well as emotional and physical

suffering.” Appellant’s App. at 21.

      Denver moved to dismiss Calderón’s complaint, arguing, inter alia, that

Calderón lacked prudential standing to raise her First and Fourteenth Amendment


                                        -11-
claims because those claims were derivative of claims belonging to CNDC. In

support of this argument, Denver attached copies of the various contracts and

addenda thereto entered into by Denver and CNDC.

      In her opposition to Denver’s motion to dismiss, Calderón began by noting

Denver’s prudential-standing arguments revolved around “an apparent effort to

explain the contracting entities involved here.” In that regard, Calderón argued

that her complaint, the relevant contract, and a declaration attached to her

opposition demonstrated CRP was not an entity or employer of any kind, but was

instead a program controlled entirely by Denver. Furthermore, Calderón’s

declaration made clear that CRP was “eliminat[ed]” when Denver terminated its

relationship with her. As to CNDC, Calderón asserted as follows:

            Because [Denver] could not directly run a non-profit
      community-based group, [Denver] designated a fiscal entity for the
      CRP. Over the years, [Denver] designated three different fiscal
      agents for CRP, the last being CNDC. CRP had no authority to
      determine the fiscal agent. [The contracts attached to Denver’s
      motion to dismiss] specif[y] that CNDC is responsible for Human
      Resources services for the CRP, including benefit enrollment, payroll
      functions, insurance and billing of payroll costs.

Aplt. App. at 117–18 (record citations omitted). Although Calderón’s response

sought to correct the record as to the status of the entities at issue, it never

directly asserted that the true status of the entities rendered her claims non-

derivative. Although the import of Calderón’s factual assertions (i.e., CRP was

nothing more than a Denver program with no independent status and CNDC was a

                                          -12-
mere fiscal agent of Denver with no ownership interest in the contract to

administer the TJCP) was that she was the direct and appropriate party to bring

her constitutional claims, she never directly argued that point in opposing

Denver’s motion to dismiss. Instead, she argued she had a direct interest as a

Denver employee. Calderón’s complaint, however, is better directed, referring to

herself as the contractor, see Aplt. App. at 19 (complaint at paras. 37, 38), and

asserts the contract belonged to her (or to her and CRP), see id. at 15 (complaint

paras. 27, 28, 29).

      In its reply in support of its motion to dismiss, Denver did not deny as

factually inaccurate the information in Calderón’s response and declaration or

argue that information was irrelevant because it was not contained in the

complaint. Instead, Denver simply asserted the contracts between Denver and

CNDC demonstrated Calderón’s constitutional claims were derivative of claims

belonging to CNDC. Notably, in so arguing, Denver did not assert CNDC was

something more than a fiscal agent and did not identify any authority, from

Colorado or otherwise, standing for the proposition that a fiscal agent has any

ownership interest in an underlying contract it administers. See generally Fiscal

Agent Black’s Law Dictionary (9th ed. 2009) (providing that a “fiscal agent” is a




                                         -13-
“bank or other financial institution that collects and disburses money and services

as a depository of private and public funds on another’s behalf”). 6

      In a lengthy order, the district court granted Denver’s motion to dismiss.

The court concluded that although the entity status of CRP and CNDC was

unclear, that fact was immaterial because “Calderón did not enter into a contract

with [Denver] on her own behalf.” The district court then undertook an extensive

analysis of the question of prudential standing. It began by noting the parties had

relied on cases applying the shareholder standing rule and that “neither had

addresse[d] whether it is appropriate to apply the rule in cases, such as this one,

where the plaintiff is an employee rather than a shareholder of the corporation.”

The district court then proceeded to resolve that issue by relying exclusively on

precedent originating outside the Tenth Circuit. The court further noted that there

was no uniform rule on how the doctrine applied to individuals asserting a

violation of their individual constitutional rights. Nevertheless, the district court

resolved each of these open questions in favor of Denver and dismissed

Calderón’s complaint for lack of prudential standing.




      6
       Neither party has provided this court with any relevant Colorado authority,
and we have not discovered any, defining the term fiscal agent, let alone in a way
that would create a questions as to whether CNDC has any ownership interest in
the TJCP contracts.

                                         -14-
                                   III. ANALYSIS

A. Standard of Review

      This court reviews questions of standing de novo. S. Utah Wilderness

Alliance v. Palma, 707 F.3d 1143, 1152 (10th Cir. 2013). In undertaking the

review, this court “must accept as true all material allegations of the complaint,

and must construe the complaint in favor of the complaining party.” Warth, 422

U.S. at 501. It is the plaintiff’s responsibility to “allege facts demonstrating that

he is a proper party to invoke judicial resolution of the dispute and the exercise of

the court’s remedial powers” under both Article III and prudential standing rules.

Id. at 518. That is, to survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to plausibly state a claim that falls

within the parameters of the federal courts’ prudential standing limitations. Cf.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007).

B. Discussion

      In her opening brief on appeal, Calderón begins by asserting “[b]ecause this

case revolves around the interests asserted—and specifically whether the interests

asserted in this lawsuit are derivative of a third party entity—it is important to

clarify the entity involved here.” Appellant’s Opening Br. at 14–15. Calderón

then emphasizes that neither CRP nor CNDC can be viewed as having a primary


                                         -15-
interest in the contract. She so asserts as to CRP because it was merely a Denver

program that ceased to exist when Calderón’s contract to administer the TJCP was

not renewed and as to CNDC because it was nothing more than a fiscal agent with

no ownership interest in the contract to administer the TJCP. 7 In


      7
    In support of this assertion as to CNDC, Calderón directs this court to
CNDC’s website. CNDC’s website describes its essential nature as follows:

      Welcome to the Colorado Nonprofit Development Center (CNDC).
      Our mission is to enable all Colorado communities to thrive by
      maximizing the impact of nonprofits through our fiscal sponsorship.

      Understanding Fiscal Sponsorship

      Fiscal Sponsorship is a formal arrangement that allows charitable
      organizations to operate under the umbrella of CNDC’s legal and tax
      status without having to form their own 501(c)(3).

      With CNDC, sponsored charitable organizations (which we call
      Projects) can focus on implementing mission-based programs and
      services while we take care of the management functions of finance,
      human resources, legal compliance, and risk management.

      This unique partnership allows Projects to launch their programming
      quickly, leveraging CNDC’s nonprofit management expertise, robust
      back-office infrastructure and technical assistance to equip them for
      success, and strengthen their ability to impact the communities they
      serve.

https://cndc.org/ (last visited Feb. 1, 2021). Furthermore, in the “What We Do”
section of CNDC’s website, the entity is described as follows:

      CNDC provides fiscal sponsorship to select charitable organizations
      in Colorado.

                                                                      (continued...)

                                        -16-
response to these arguments, Denver notes that none of the information as to

CRP’s entity/non-entity status is set out in Calderón’s complaint and that none of

her arguments before the district court centered on that status. See Appellee’s

Response Br. at 16. In reply, Calderón recognizes she “did not specifically raise



      7
      (...continued)
      How Fiscal Sponsorship Works

      Fiscal Sponsorship is a formal arrangement that allows charitable
      organizations to operate under the umbrella of CNDC’s legal and tax
      status without having to form their own 501(c)(3). Through a
      rigorous vetting process, CNDC identifies charitable organizations
      for fiscal sponsorship that are well positioned to benefit their
      communities. These organizations receive our fiscal sponsorship and
      become known as a ‘Project’ under the umbrella of CNDC’s
      501(c)(3). We take care of the management functions of finance,
      human resources, legal compliance, and risk management, freeing
      them to focus on their missions. They split the fee for these services
      with other Projects, which lowers the cost substantially.

      Why Fiscal Sponsorship

      CNDC helps Projects make the best use of precious resources. Our
      fiscal sponsorship increases their capacity to do more, faster – all
      while demonstrating fiscal responsibility and accountability to their
      stakeholders. With our expert counsel, sophisticated back office
      infrastructure and organizational guidance, Projects are better
      equipped to grow their programming and expand their reach in the
      community. . . .

https://cndc.org/what-we-do/ (last visited Feb. 1, 2021). Although this court need
not consider this extra-record material in resolving this appeal, this information
certainly supports Calderón’s assertion that CNDC, as a fee-paid fiscal agent,
does not hold any ownership interest in the contract to administer the TJCP.


                                        -17-
the legal issue of the status of the entities at issue here [i.e., CRP and CNDC)] in

the [d]istrict [c]ourt.” Appellant’s Reply Br. at 16. Nevertheless, she notes as

follows:

            In its [r]esponse [b]rief, however, [Denver] consistently refers
      to CRP as having rights and injuries. Although these statements
      probably do not represent material errors, [Calderón] is allowed to
      correct those factual assertion in this [r]eply.

             As pointed out above in [Calderón’s] [r]esponse to [Denver’s]
      [s]tatement of the [c]ase, as well as in [Calderón’s] [c]omplaint and
      response to [Denver’s] motion to dismiss below, “CRP” stands for
      the Community Reentry Project. It was not an independent entity,
      but rather, a [Denver] program. That program was administered by a
      fiscal agent because [Denver] could not contract with itself. The
      Program was terminated in 2017.

Id. at 17–18.

      We conclude this is one of those rare cases where it is appropriate to

resolve this appeal on the basis of a ground raised only tangentially by the

appellant before the district court. See generally United States v. Jarvis, 499 F.3d

1196, 1201–02 (10th Cir. 2007) (explaining when it is appropriate to so act).

Furthermore, this court concludes that failure to address this question would

amount to a manifest injustice. See generally Richison v. Ernest Group, Inc., 634

F.3d 1123, 1128–29 & n.3 (recognizing this court’s discretion to address any new

issue not waived before the district court, but indicating that doing so is only

appropriate if, inter alia, the failure to address the new issue will result in a

manifest injustice). In particular, as set out above, it is a question of law whether

                                          -18-
Calderón’s complaint states a plausible claim that she was directly injured by

Denver’s actions as the contractor administering the TJCP who was denied

renewal of the contract based on her speech and sex. 8 Furthermore, as

demonstrated by the district court’s lengthy analysis of the issue, resolving this

appeal by applying the doctrine of prudential standing to the abstract and

questionable assumptions set out in Denver’s motion to dismiss (i.e., Calderón is

a mere employee of some undefined type of government contractor), is fraught

with difficulty and uncertainty. As noted by the district court, there is no binding

Tenth Circuit precedent to aid the resolution of unanswered questions at several

steps of the analysis. In addition, as set out above in Section II.A., the doctrine of

prudential standing, although not constitutionally mandated, implicates important

institutional interests of the judiciary. It behooves this court to avoid answering

such questions unless absolutely necessary. Cf. Spector Motor Service, Inc. v.

McLaughlin, 323 U.S. 101, 105 (1944) (“If there is one doctrine more deeply

rooted than any other in the process of constitutional adjudication, it is that we



      8
       In construing Calderón’s complaint, the district court concluded it was
appropriate to consider the TJCP contracts attached to Denver’s motion to dismiss
because they were mentioned in the complaint, were central to Calderón’s claims,
and not asserted to be inauthentic. See Toone v. Wells Fargo Bank, N.A., 716
F.3d 516, 521 (10th Cir. 2013). No party disputes the appropriateness of such an
approach. Thus, in considering whether Calderón’s complaint states a plausible
claim that she is the direct beneficiary of the non-renewed contract to administer
the TJCP, this court likewise considers the contracts.

                                        -19-
ought not to pass on questions of constitutionality . . . unless such [questions are]

unavoidable.”). This is especially so when the record reveals strong reason to

believe the question this court is asked to answer is entirely hypothetical and

divorced from the true state of facts before the court. See United Pub. Workers of

Am. v. Mitchell, 330 U.S. 75, 90 n.22 (1947). (“It has long been this Court’s

considered practice not to decide abstract, hypothetical or contingent questions, or

to decide any constitutional question in advance of the necessity for its decision,

or to formulate a rule of constitutional law broader than is required by the precise

facts to which it is to be applied, or to decide any constitutional question except

with reference to the particular facts to which it is to be applied.” (alterations and

quotations omitted)).

      Having decided that it is appropriate to resolve this appeal on the basis of

whether Calderón’s claim plausibly alleges a direct impact flowing from Denver’s

allegedly unconstitutional actions in depriving her of the contract to administer

the TJCP, we turn to that question. Calderón’s complaint plausibly alleges her

injuries are not derivative of claims belonging to CNDC. The complaint alleges

that CRP entered into a contract with Denver through CRP’s fiscal and/or

financial agent, CNDC. The contracts between Denver and CNDC do not indicate

CNDC is anything other than what is described in Calderón’s complaint: a fiscal

agent that distributes money from Denver to CRP and, in exchange for a fee,


                                         -20-
provides human-resource services to CRP. As to CRP, it is plausible to read

Calderón’s complaint as alleging that CRP is nothing more than a Denver project,

not an independent entity or business, and that she, as CRP’s executive director,

is charged with implementing and providing the services of the TJCP. In that

regard, as noted above, Calderón’s complaint refers to herself and CRP

interchangeably as the party that contracted with the City to administer the TJCP.

Indeed, Calderón’s complaint specifically alleges that as a result of her speaking

out as a woman and Latinx advocate, Denver officials set about to deprive her of

her contract.

      Because Calderón’s complaint alleges a direct relationship between her

damages flowing from the loss of the contract to administer the TJCP, the district

court erred in dismissing the complaint on the basis of a lack of prudential

standing. We note, however, that the district court can hardly be blamed for

resolving the case as it did given how the parties litigated the case below.

Nevertheless, for those reasons set out above, it is both unnecessary and unwise to

resolve this appeal on the hypothetical and factually irrelevant question whether

an employee of a corporation or business can bring a claim against a government

actor for otherwise indirect violations of the employee’s constitutional rights. Of

course, should that question become relevant on a more complete record produced

at the summary judgment stage, something that seems unlikely given all the


                                         -21-
additional information about CRP and CNDC disclosed on appeal, the district

court will be well prepared to provide an answer.

                               IV. CONCLUSION

      For those reasons set out above, the order of the United States District

Court for the District of Colorado dismissing Calderón’s complaint for lack of

prudential standing is hereby REVERSED. The matter is REMANDED to the

district court for further proceedings consistent with this opinion.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




                                        -22-